Title: Ezra Stiles to John Adams, 28 Aug. 1786
From: Stiles, Ezra
To: Adams, John


          
            
              Sir
            
            

              Yale College

              Augt 28 1786.
            
          

          I think you will make no Impression upon the Court of Great
            Britain. And it is probable little Impression will be made on Algiers, while Britain on
            one hand may be inciting them to stand on too high Terms for us, & we on the
            other hand send Characters too trifling for so important a Negotiation. Was the Levant
            Trade open to America, the Profits to us would soon be very great, as we could export
            even Wheat as well as Fish to the Mediterranean; and it might be ⅌haps the surest Step
            to make Britain feel the Necessity of opening their W. India Trade to us.
          A Stoppage of our Comerce[expansion sign] will be attended with
            what has already come to pass the Annihila of our Credit in
            Europe, an Infamy & Dishonor which we cannot avoid & must painfully
            bear. It will however stop or diminish our Consumption of European Goods—set us to
            increase our domestic Manufactures—& throw us back into the Wilderness where by
            settling abroad over a large Territory we may in half a Century create a larger
            aggregate Property than in a Centy by Comerce[expansion
            sign]. American Produce will be a sure Basis for stable Trade & firm
            Comerce[expansion sign]. For however indigent we are (or rather seem to be) a Centy hence the super[flu]ous Produce of the XIII States will be
            not less than twenty Millions sterlg for Exportation. And
            will I believe the World will not open the way for our freely carryg this to the shores of all [Nat]ions?—In our own Vessels too.
            But Britain, will loose this Trade. She has not Wisdom in the Hour of her Malice, not
            Wisdom eno’ to bring back this Trade to herself. She ought, if she consulted her
            Interest, to make it of the most free access of all Nations to [bring] their
            Comodities[expansion sign] to her & exchange for her Manufactures. With the
            greatest Honor & undissembled Respect I am Sir / Yr
            Most obedt Servt

          
            
              Ezra Stiles
            
          
        